DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on April 10, 20202 is being considered by the examiner.
3.	Claims 1-20 are pending.
4.	 Figures 8-10 of the application are directed to the claimed invention.

    PNG
    media_image1.png
    343
    407
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    589
    555
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 5 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 5 and 13 recited “wherein the first configuration set comprises some or all of the following configurations:
	a configuration in which a quantity of spatial layers of DMRSs is greater than N where N is a positive integer; and
	a configuration of an additional DMRS.”
	The specification and drawings fail to disclose the features in claims 5 and 13.  
Paragraph [0020-0021], [0033], [0103], [0185-0186] and [0196-0196] only states “a configuration in which a quantity of spatial layers of DMRSs is greater than N, where N is a positive integer and a configuration of an additional DMRS.”	

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 3, 5,  7, 11, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	Claim 7 recited “The method according to claim 6, wherein the first resources are mapped to at least two time domain symbols, the first resources comprise a resource mapped to first symbol in the at least two time domain symbols and a resource mapped to a second symbol in the at least two time domain symbols, resources that are in the first resources except the fourth resource and that are mapped to the first symbol are fifth resources, resources that are in the first resources except the fourth resource and that are mapped to the second symbol and sixth resources, and the second resource is some or all of the fifth resources or the second resource is some or all of the sixth resource.”
	It is not clear what is meant by claim 7.  
	Claim 15 is rejected for the same reason.


	It is not clear what is meant by claims 3 and 11.

	Claim 5 and 13 recited “wherein the first configuration set comprises some or all of the following configurations:
	a configuration in which a quantity of spatial layers of DMRSs is greater than N where N is a positive integer; and
	a configuration of an additional DMRS.”  It is not clear what is meant by the claims.
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-2, 4, 6, 8-14, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito et al. (US 2021/0092758 A1).
	Regarding claims 1, 9 and 17, Saito et al. discloses a method indication method, comprising:
	receiving, by a terminal device, configuration information sent by a network device ([0005]: “a radio base station (for example, an eNB (eNodeB)) controls the allocation (scheduling) of data to user terminal (UEs), and sends data scheduling commands (receiving commands or transmission commands) to the UEs by using downlink control information (DCI).”); and
	determining, by the terminal device based on the configuration information, that a second resource (slot #0) in first resources (DMRS patterns are used in multiple slots, as in configuration B) is used to transmit first information (DMRS) or that a third resource (slot #1 or slot #2) in first resources (all slots in figure 4B) is not used to transmit first information (not used for DMRS), wherein the first resources are resources mapped to a DMRS port.
	([0063]: “FIG. 4B shows an example of a case in which different DMRS patterns are used in multiple slots (as in configuration B).  FIG. 4B is different from FIG. 4A in that no DMRS is transmitted in slots #1 and #2).

    PNG
    media_image3.png
    203
    660
    media_image3.png
    Greyscale

 
	([0063]: “FIG. 4B shows an example of a case in which different DMRS patterns are used in multiple slots (as in configuration B).  FIG. 4B is different from FIG. 4A in that no DMRS is transmitted in slots #1 and #2).  In other words, the configuration information comprises a first indication that slot #0 is used to transmit DMRS or a second indication that slot#1 and/or slot#2 is not used to transmit DMRS.

    PNG
    media_image4.png
    495
    755
    media_image4.png
    Greyscale


Regarding claims 4 and 20, Saito et al. discloses the terminal device according to claim 17, wherein the configuration information comprises first configuration information, and when a configuration indicated by the first configuration information belongs to a first configuration set, the first configuration information indicates that the second resource in the first resources is used to transmit the first information.  

    PNG
    media_image5.png
    175
    637
    media_image5.png
    Greyscale

(Figure 3A is DMRS pattern belong to Configuration A (a first configuration set) that indicates the second resource (any of slot#0-slot#2) in the first resources (any of slot#0-slot#2) used to transmit the first information (DMRS)).

Regarding claims 6, 11 and 14, Saito et al. disclose the method according to claim 1, wherein the second resource (any of slot$1-slot#2) is some or all of the first resources (all of slot#0-slot#2) except a fourth resource, the third resource is some or all of the first resources except the fourth resource, and the fourth resource is a resource corresponding to a DRMS port indicated by a DMRS port configuration received by the terminal device.
(the second resources (any of slot#1 and/or slot#2), except the fourth resource slot#0, a third resource is some or all (any of the slot#1 and/or slot#2) of the first resources (slot#0, slot#1 and slot#2), and the fourth resource (slot#0) is a resource corresponding to a DRMS port indicated by a DRMS port configuration received by the terminal device.)

    PNG
    media_image3.png
    203
    660
    media_image3.png
    Greyscale

Regarding claims 8 and 16, Saito et al. discloses the method according to claim 1, wherein the first information is at least one of the following information:  data information, (Control information shows in figure 4).

11.	Claims 1-2, 4, 6, 9-10, 12, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoshnevis et al. (US 2014/0293881 A1).
	Regarding claims 1, 9 and 17, Khoshnevis et al. discloses a method indication method, comprising:
	receiving, by a terminal device, configuration information sent by a network device (Receive downlink control information (DCI).  The DCI includes signaling that indicates the DMRS configuration.  The eNB further sends the DCI.); and
	determining, by the terminal device based on the configuration information, that a second resource in first resource is used to transmit first information or that a third resource in first resources is not used to transmit first information, wherein the first resources are resources mapped to a DMRS port (Determine the DMRS configuration based on the signaling.)  
	As shows in FIG. 4, DMRS Pattern-A 423a, that a second resource (Even-Numbered Slot 427a) in first resource (Even-Numbered and Odd-Numbered Slot) is used to transmit first information (DMRS) or that a third resource (Odd-Number Slot) in first resources is not used to transmit first information (DMRS).

    PNG
    media_image6.png
    410
    682
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    463
    742
    media_image7.png
    Greyscale

Regarding claims 2, 10, 18 and 19, Khoshnevis et al. discloses the method according to claim 1, wherein the configuration information comprises first configuration information, the first configuration information is first indication information or second indication information, the first indication information indicates that the second resource  The DCI includes signaling that indicates the DMRS configuration.  The DCI comprises at least a first indication information and a second indication information.  In DMRS Pattern-A, for example, the first indication information indicates Even-Numbered Slot (the second resource) is used to transmit the DMRS and that a third resource (Odd-Numbered Slot) is not used to transmit information.

Regarding claims 4, 12 and 20, Khoshnevis et al. discloses the terminal device according to claim 17, wherein the configuration information comprises first configuration information, and when a configuration indicated by the first configuration information belongs to a first configuration set, the first configuration information indicates that the second resource in the first resources is used to transmit the first information.  
DMRS Pattern-A 423a belong to a first configuration set.  Figures 4 and 6 show different DMRS patterns.

    PNG
    media_image8.png
    406
    637
    media_image8.png
    Greyscale

.

12.	Claims 1-2, 9-10 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel et al. (US 2018/0131490 A1).
	Regarding claims 1, 9 and 17, Patel et al. discloses a method indication method, comprising:
	receiving, by a terminal device, configuration information sent by a network device ([0068]: “the DMRS configuration for sTTI may be indicated in downlink control information (DCI) provided by a base station, that may provide a sPDCCH uplink grant and an indication of a DMRS configuration.”); and
	determining, by the terminal device based on the configuration information, that a second resource in first resource is used to transmit first information or that a third resource in first resources is not used to transmit first information, wherein the first resources are resources mapped to a DMRS port. (for example, pattern 2-d, a second resource (565) in first resource (all slots in the pattern) is used to transmit DMRS or that a third resource (570 and/or 575) us not used to transmit first information.)

    PNG
    media_image9.png
    394
    260
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    724
    512
    media_image10.png
    Greyscale

Regarding claims 2, 10, 18 and 19, Patel et al. discloses the method according to claim 1, wherein the configuration information comprises first configuration information, the first configuration information is first indication information or second indication information, the first indication information indicates that the second resource in the first resource is used to transmit the first information, and the second indication information indicates that the third resource in the first resources is not used to transmit the first information.
([0076]: “The base station 105-b may transmit DCI 730 to the UE 115-b.  The DCI 730 may include, for example, a sPDCCH uplink grant that indicates allocated uplink resources for a particular sTTI and the DMRS configuration for the sTTI.”)

Regarding claim 20, Patel et al. discloses the terminal device according to claim 17, wherein the configuration information comprises first configuration information, and when a configuration indicated by the first configuration information belongs to a first configuration set, the first configuration information indicates that the second resource in the first resources is used to transmit the first information.  (FIG. 5 below shows different set of DMRS patterns)

    PNG
    media_image11.png
    546
    503
    media_image11.png
    Greyscale

13.	Claims 1-2, 10 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by. JIANG et al. (US 2018/0316469 A1).
	Regarding claims 1, 9 and 17, JIANG et al. discloses a method indication method, comprising:
	receiving, by a terminal device, configuration information sent by a network device; and


    PNG
    media_image12.png
    464
    769
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    683
    539
    media_image13.png
    Greyscale

 

	Regarding claim 20, Patel et al. discloses the terminal device according to claim 17, wherein the configuration information comprises first configuration information, and when a configuration indicated by the first configuration information belongs to a first configuration set, the first configuration information indicates that the second resource in the first resources is used to transmit the first information.
	([0060]: “For example, as illustrated in FIG. 9, if the index in DCI format is 000, the UE should use new DMRS group 0 of new DMRS pattern to transmit DMRS; on the other hand, if the index in DCI format is 010, the UE should use the legacy DMRS pattern.”)  Figure 7 illustrated position of a second resource (carry DMRS) and position resources carry data.

14.	Claims 1-2, 4, 8-10, 12 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2018/0091276 A1).
	Regarding claims 1, 9 and 17, Huang et al. discloses a method indication method, comprising:

	determining, by the terminal device based on the configuration information, that a second resource in first resource is used to transmit first information or that a third resource in first resources is not used to transmit first information, wherein the first resources are resources mapped to a DMRS port.

    PNG
    media_image14.png
    305
    1047
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    371
    492
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    787
    509
    media_image16.png
    Greyscale

(“At a user equipment (UE), a method and apparatus may include receiving, from a network entity, a transmission configuration indication including a DMRS pattern for configuring DMRS transmission on a communication channel.  The method and apparatus further includes transmitting or receiving a DMRS to or from the network entity on the channel in accordance with the DMRS pattern.  At a network entity, a method and apparatus may include transmitting, to a UE, a transmission configuration indication including a DMRS pattern for configuring DMRS transmission on a communication channel.  The method and apparatus further includes transmitting or receiving a DMRS to or from the UE on the channel in accordance with the DMRS pattern.” See Abstract.)

Regarding claims 2, 10, 18 and 19, Huang et al. discloses the method according to claim 1, wherein the configuration information comprises first configuration information, the first configuration information is first indication information or second indication information, the first indication information indicates that the second resource in the first resource is used to transmit the first information, and the second indication information indicates that the third resource in the first resources is not used to transmit the first information.  

    PNG
    media_image17.png
    252
    763
    media_image17.png
    Greyscale


    PNG
    media_image4.png
    495
    755
    media_image4.png
    Greyscale


(A configuration 320 is a first configuration information which indication a second resource (140) is used to transmit a first information (DMRS) and a second indication indicates that a third resource (304) in the first resource is not used to transmit the first information (not used for DMRS).  See figure 3.

    PNG
    media_image18.png
    401
    867
    media_image18.png
    Greyscale

Regarding claims 4, 12 and 20, Huang et al. discloses the method according to claim 9, wherein the configuration information comprises first configuration information, and when a configuration indicated by the first configuration information belongs to a first configuration set, the first configuration information indicates that the second resource in the first resources is used to transmit the first information.  ([0056]: “Accordingly, the DMRS pattern determination component 131 may facilitate a dynamic approach to the DMRS 140 transmission such that a DMRS pattern 134 adapted to a particular deployment characteristic may be configured to transmit, on an uplink channel, the DMRS 140 t the UE 115 in accordance with the DMRS pattern 134.”).  Herein, a first configuration set comprises DMRS patter adapted to a particular deployment characteristic.

Regarding claims 8 and 16, Huang et al. discloses the method according to claim 1, wherein the first information is at least one of the following information:  data information, control information, and another reference signal different from a DMRS.  ([0057]: “The short uplink transmission 208 may include, but is not limited to PUCCH data, which in turn may include one or more of acknowledgement (ACK) indications, a channel quality indicator (CQI), a pre-coding matrix indicator (PMI), a rank indication (RI), a scheduling request (SR), and/or PUSCH data.”)
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412


/BRENDA H PHAM/Primary Examiner, Art Unit 2412